OFFICE OF THE ATTORNEYGENERAL     OF TEXAS
                          AUSTIN




Honorable %‘.r. %31arap
County&2 Qftor
Qrayron county
Shrrman, T4m4
Deer 3lr   ,:




                                   plum Comndllt~   Corporstion,

ment on th~~+z-z-~*~plnlon                 c* thlr depart-
                         ce sreln statea lutebeen re08lt4a.


                               cnyrs' Court have thr
                                Qeasrel Fund of Qrmp
                               4 plaoed in a r4vo3v-
                                 known as ths "Fed-
                    Plan*       aoconllng tb my in-
                   bcanoh of the Federal Surplus Com-

     ;.Uthwe~       the Cymmiasionsrs' Court hers the
               to tlr4 a ::er*ana4 Wayeon County Gherl-
     ty Ca~4 horkerw to lnttrrogate relief o&tent0as
     to tkelr nscd4 and leme web a,roa4ry Drugs and
     clothing or&err ae h4 deem neoeeearg/
Ronorable V. T. Welerop, page 2

          W-4
           ._
            . Does the Commlrslonerr~ Court have
     the authority to D%~~the above County Csae
     Worker a salary of 6150.00 per month out of
     the General Fund cf the County?
             I   Said other of the Comwlrelonere'
     Court   was dated,Febru%ry 20, 1941, and to be
    effective es of February 1, 1941, eftrr x-c%-
    oinding %n order held lnvalld by the Dietriot
    Attorney which we% pasoed Jenuary 30, 1941 of
    vhlch you will find oopy attaohed.
          *r. Yould the Commlr~loncrrs Court have
     the authority to allow a ralary to the County
     traffic ofrlcer from Februmrr 1, 1941 to Qebm-
     ary 11, 1941, when suah appointment wa% made by
     the Co~lrelonere~ Court under artlole 3899-b,
     acting in aonJunotlon with the Constable rather
     than with the 3herlfit
          'For your lnformstlon the Sherl?i filed an
    lnjunotlon in the 15th. Judlclrl Dletrlat Court
    of Qrayron County to prevent raid Commlrelonere'
    Court irom aarrylng out raid appointment, whloh
    temporary lnjunatlon wae granted by 6alU 15th
    Judicial Dlrtrlot Court on February 11, 1941,
    analthe date set by said Court for hearlng xae
    February 28, 1941, and on Qebruary 19, 1941 be-
    fore eald hearing was held the Comml%alonere~
    Court reoasnded their orner appointing the traf-
    flo offlaer and held same for naught. Upon no-
    tice from the Comml%%loner%' Court of their aa-
    tion the 15th Judlclal lX%trlct Court dlamla%ed
    the injunction a% a moot queetlon.
          *Plea%4 inform me the stltue of the ralary
     of %aid traifla offlaer during thle period from
     February 1, 1941 to February 11, 1941.
          'You will find attaohed Commleslonerr' Court
     orders of all the above queetlonr except question
     No. 1.
          Thl% department ha% heretofore ruled on the first
question preeented In your inquiry, answering the eoni4in
the negatlve, in Oplnlone Nor. O-2015 an4 O-2013A oonaurrlng.
                                                                          145

        Honor&b14 U. P. 'dIdroD, page 3


        CnpI.48of these opinion8 w.r4enalosed for your information.
I
                 In an%w%r to your auertlons Nor. 2 and S, JOU are
        a@vlrecltha,tIt lo our opinion th%.tboth of l%lQ quertlonr
        ahould.be an8wereQ in ths afflrmatlve e.ntl
                                                  ar4 80 answered,
        upon ths conaltlon8 and for the rea8on8 dated in our O-
        plnlon No. C-2217 (Conferenoe Oplnlon No, 3099). A aopy of
        thlr oplnlon is enclosed herewith.
                 Artlole 6699-b, referred to inni,your Bimthquewtlon,
        ap.pDller
                to all oountier in thlr Stat% having a population a?
        more than 125,000 acoording to the preaedlng Federal aen8u8.
        It 18 iurther provided in 8w.M atcltutethat "thlr Aot ohall
        not ap$ly to oountles of not leer than lQ6,OOO population nor
        ear% than 205,000 population aocordlng to the last preoedUg
        FeQeral Cenrur.* Qrayaon Count7 ham a pogulatlon oi SQ,@QQ
        lnhabltante acoording to the 1940 Qederal Ceneur. Thereiore,
        Artiole 6699-b Is not applloable to rat& oounty.
                 Thl% department held in Oplnlon No. O-5028 that “It
        18 the oplnlon of thi8 department   ad you are advise6 that
        the oountr traffio olfieerr provided  Sor ln Artloler 6699 an&
        6699-a of Vernon'% Annotated Clvll Statutes, rhould be appolnt-
        ed by the oommlsaloners'court of the county, aatlng in eon-
        Junotlon with the lherlff of 8ald oounty,anbnot rating in oon-
        junotlon with a oon8table.*
                 You rtate in your letter that the trafflo oiiloer in
        question was lppolnte4 by the s%%unl88~onrrO'oaurt, aoting In
        oonJunotlonwith the aonetsble rether than with the sheriff.
I
                  In view o? Opinion No. O-3020, the oommi88loner8'
        oourt did,not have legal authority to appoint a trafiio  offi-
        aer aotlng in oonjunotion with the con&table rather than rlth
        the 8herlSI. ThereSore, lt 18 our opinion that the trafflo
        offleer above mentloneb wa8 not or aould not be legal17 ap-
        poi.nted in the menn4r above etated and had no authority what-
        soever to a@. a% lu%h. ThereSore,   it 18 our oplnlon that thr
        oomoll88lonera~ oourt has no authority to allow a salary to
        said 'oounty traffla offleer.*
                 Trusting that the foregoing fullr an8werr your inquiry,
        we are
                                                  Your8 very truly
    I
    I     - ‘,
             :‘PROVEDt3AR
                        14. 1941              ITTOFUUCYWZNEIUL OQ TEXAS


                                                           rll Yllllam8
                                                              Aaalatant